Citation Nr: 1508623	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent disability rating for right ankle strain.  

On his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, he did not report to his scheduled hearing, and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2014).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hip and knee disability, as secondary to his service-connected right ankle disability, has been raised by the record in an April 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right ankle strain warrants a higher disability rating.  

After review of the record, the Board finds that there are outstanding medical records pertinent to the claims on appeal.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  
38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  There are no medical records reflecting treatment in the claims file; however, at his most recent VA examination, the Veteran indicated that he had a cortisone injection into his right ankle approximately three months prior to the examination.  As it appears that the Veteran has been in receipt of treatment for his right ankle disability, these records should be obtained and associated with the record of evidence.

The Veteran's last VA examination to assess the severity of his right ankle strain was provided in March 2009.  The Board finds that this examination is stale. 
Accordingly, the Veteran should be provided with a VA examination to determine the current nature and severity of his service-connected right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all outstanding VA and private records pertaining to treatment of the Veteran's right ankle, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected right ankle strain.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion of the right ankle should be reported in degrees.  The examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should determine whether there is ankylosis of the right ankle, or if the disability approximates ankylosis in plantar flexion or dorsiflexion, and if so, to what degree.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






